Case 6:20-cv-00587-ADA Document 1-1 Filed 06/29/20 Page 1 of 13




                   Exhibit 1
        Case 6:20-cv-00587-ADA Document 1-1 Filed 06/29/20 Page 2 of 13

                                                                                         USOO6671307B2

(12) United States Patent                                              (10) Patent No.:                US 6,671,307 B2
       Schilling                                                       (45) Date of Patent:                    *Dec. 30, 2003

(54) SPREAD-SPECTRUM HIGH DATA RATE                                       6,038.253 A       3/2000 Shimazaki
        SYSTEMAND METHOD                                                  6,061,359 A    5/2000 Schilling et al.
                                                                          6,353,627 B1 * 3/2002 Schilling .................... 375/130
(75) Inventor: Donald L. Schilling, Palm Beach
                     Gardens, FL (US)                                                 OTHER PUBLICATIONS
(73) Assignee: Linex Technologies, Inc., West Long
               Branch, NJ (US)                                      Masao Nakagawa and Takaaki Hasegawa, “Spread Spec
                                                                    trum for Consumer Communications, Applications of
(*) Notice:          Subject to any disclaimer, the term of this    Spread Spectrum Communications in Japan,” IEICE Trans.
                     patent is extended or adjusted under 35        Commun., vol. J74-B-I, No. 5, pp. 1093-1102, May 1991.
                     U.S.C. 154(b) by 41 days.
                     This patent is Subject to a terminal dis       * cited by examiner
                     claimer.
                                                                    Primary Examiner Mohammad H. Ghayour
(21) Appl. No.: 09/968,833                                          (74) Attorney, Agent, or Firm-David Newman, Chrtd.

(65)                 Prior Publication Data
                                                                    A high data rate, high processing gain, direct Sequence
        US 2002/0027948 A1 Mar. 7, 2002                             spread spectrum system that transmits a BPSK or QPSK
                                    O   O                           Signal. The data which are collected and Stored and for
            Related U.S. Application Data                           warded N bits at a time by transmitting one of 2 pseudo
(63) Continuation of application No. 09/186,246, filed on Nov. 4,   random waveforms every time N bits C collected. During
        1998, now Pat. No. 6,353,627.                               acquisition, product devices multiply a received spread
(51) Int. Cl. .......................... Hoab 1stoo. HO4L
                                                     Hoak27/30
                                                          100 spectrum
                                                               acquisition,signal  by a header
                                                                             the product        chipsquence
                                                                                         device multiply        signal.spread
                                                                                                         the received    After
                                                                                            N.    :

(52) U.S. Cl. ........................ 375/130,375/135.375/133 E. E. E.E.E.","."
(58) Field of Star, 135.136,150.152. S. '', i. Sis Signals being E. from E. cipline
                          s       s     s    s   s   s 342. 441 Signals of the chip-Sequence Signals. Integrators integrate
                                                           s        the products thereby forming 2 correlators, and a compara
(56)                   References Cited                             tor Selects a largest value from the integrators. The largest
                                                                    value is decoded into N bits of data.
                U.S. PATENT DOCUMENTS
       5,862,133 A       1/1999 Schilling                                           8 Claims, 5 Drawing Sheets



                 FEC                                         MEMORY               SELECT ONE OF 2N
               ENCODER              INTERLEAVER            STORE N BITS              CHIP SEQUENCE
                                                                                         SIGNALS
   Case 6:20-cv-00587-ADA Document 1-1 Filed 06/29/20 Page 3 of 13


U.S. Patent       Dec. 30, 2003    Sheet 1 of 5        US 6,671,307 B2




                                                         921.
                  ZZ
                                          11
                                          |




         033
Case 6:20-cv-00587-ADA Document 1-1 Filed 06/29/20 Page 4 of 13
Case 6:20-cv-00587-ADA Document 1-1 Filed 06/29/20 Page 5 of 13
   Case 6:20-cv-00587-ADA Document 1-1 Filed 06/29/20 Page 6 of 13


U.S. Patent                                            US 6,671,307 B2
   Case 6:20-cv-00587-ADA Document 1-1 Filed 06/29/20 Page 7 of 13


U.S. Patent                                            US 6,671,307 B2




                                                                 QHETNO?IW0
        Case 6:20-cv-00587-ADA Document 1-1 Filed 06/29/20 Page 8 of 13


                                                     US 6,671,307 B2
                               1                                                                       2
       SPREAD-SPECTRUM HIGH DATA RATE                                   can produce one of M levels for each chip. The number of
             SYSTEMAND METHOD                                           levels produced is M. This large variation in amplitude
                                                                        results in distortion due to filtering and to nonlinearities in
                    RELATED PATENTS                                     the transmit output amplifier.
                                                                   5
  This patent Stems from a continuation application of U.S.                         SUMMARY OF THE INVENTION
patent application Ser. No. 09/186,246, and filing date of                A general object of the invention is to facilitate the
Nov. 4, 1998, now U.S. Pat. No. 6,353,627 entitled HIGH                 transmission and reception of a high data rate Signal using a
DATA RATE SPREAD-SPECTRUM SYSTEM AND
METHOD by inventor, DONALD L. SCHILLING. The                            high processing gain CDMA System without using parallel
                                                                        codes.
benefit of the earlier filing date of the parent patent appli
cation is claimed for common Subject matter pursuant to 35                 A Second object is the efficient acquisition and Synchro
U.S.C. S.120.                                                           nization of Such a signal.
                                                                           According to the present invention, as embodied and
          BACKGROUND OF THE INVENTION
                                                                   15
                                                                        broadly described herein, an improvement to a spread
   This invention relates to communications, and more par               Spectrum System is provided for Sending data over a com
ticularly to a high data rate spread-spectrum System.                   munications channel. The Spread-spectrum System is
                                                                        assumed to handle high data rate communications. The
        DESCRIPTION OF THE RELEVANT ART                                 improvement includes, at the transmitter, a memory which
                                                                        typically is coupled to a bit interleaver, and a chip-Sequence
   In a fixed bandwidth CDMA system, increasing the data                encoder, which is coupled to the memory and to a transmitter
rate reduces the processing gain. To maintain a high data               Section. At the receiver, the improvement includes a plurality
rate, the prior art teaches the transmission of Spread                  of product devices, a plurality of integrators, a comparator,
Spectrum Signals with parallel orthogonal chip-Sequence                 and a chip-Sequence-signal generator and controller.
Signals. The use of parallel chip-Sequence Signals, however,       25      At the transmitter, the memory stores N bits of interleaved
results in increased interference in the receiver due to                data, or other data, from an interleaver, or other data Source,
multipath. In addition, when transmitting parallel chip                 respectively. The chip-Sequence encoder uses the N bits of
Sequence Signals, the transmitted output Signal usually is              stored data for selecting one of 2 orthogonal chip-sequence
distorted as a result of nonlinearities in the output amplifiers        Signals Stored in the chip-Sequence encoder. The chip
and filters.                                                            Sequence encoder outputs the Selected chip-Sequence Signal.
   FIGS. 1 and 2 show a prior art spread-spectrum System,               The number of bits, N, is the number of bits in a symbol,
transmitting data at high processing gain. The example is for           used for selecting one of the 2 chip-sequence signals.
an encoded data rate of 100 megabits per second (Mb/s),                 While orthogonal Signals are preferred, near-Orthogonal
although any data rate could be used. The data are demul                Signals also can be employed, albeit at the cost of a slightly
tiplexed by demultiplexer 45 into four data streams, each          35   higher error rate.
with a symbol rate of 25 mega-symbols/second. Four prod                    At the receiver, at the processing frequency, 2 correlators
uct devices 41, 42, 443, multiply the four data streams by              are employed, one for each of the 2' possible signals. The
four orthogonal chip-Sequence signals g(t),..., g(t), from              outputs from the 2 correlators are compared, and the output
chip-Sequence generator 44, which have a chip rate of 400               with the largest value is chosen. 2' matched filters also
mega-chips/Second. The four chip-Sequence Signals could be         40   could be employed, however, using matched filters is not a
sent as five-level pulse amplitude modulation (PAM), by                 preferred approach since 2' matched filters would require
multiplying by coS (pot or as three amplitudes in each of coS           more gates, and therefore more cost.
coot and sin (not axes. The outputs from the product devices              For acquisition, the 2'' product devices multiplies the
41, 42, 443 are combined by combiner 46, and transmitted                received header of the spread-spectrum signal by a replica of
as a radio wave, at a carrier frequency (), over a commu           45   the header Signal, which is Stored or generated at the
nications channel. Signal Source 16 and product device 15               receiver, and which typically is taken from the plurality of
translate the output from combiner 46 to the carrier                    2 chip-sequence signals. Each correlator is delayed, one
frequency, using a Standard up-converter device. The                    from the other, by one-half chip in a preferred system. The
antenna 17 is coupled to the radio wave to the communica                chip-Sequence Signal has the first chip-Sequence Signal, and
tions channel.                                                     50   has a delay of at least one chip with respect to each
  The receiver has four matched filters 711, 712, 714 for               chip-sequence signal from the plurality of 2 chip-sequence
detecting the four parallel signals. At the receiver, antenna           Signals. Each chip-Sequence Signal has a different delay from
24, product device 25 and receiver Signal Source 26 receive             other chip-sequence signals from the plurality of 2 chip
and translate the multichannel spread-spectrum Signal to a              Sequence Signals. Timing is obtained by using the timing of
processing frequency. The multiplexer 54 multiplexes the           55   the correlator with the largest output.
outputs from the matched filters 711, 712, 714.                            The plurality of product devices, after acquisition, mul
De-interleaver 37 de-interleaves the multiplexed data, and              tiplies the received spread-spectrum Signal by the plurality
FEC decoder 38 decodes the de-interleaved data as esti                  of 2 chip-sequence signals, with each chip-sequence signal
mated data.                                                             from the plurality of 2 chip-sequence signals having a
   Multipath causes delayed versions of g(t), g(t), g(t) and       60   different chip-Sequence Signal from other chip-Sequence
g(t) to be present at each matched filter. Consider the first           signals from the plurality of 2 chip-sequence signals. The
matched filter 711. The delayed versions are not orthogonal             plurality of integrators are coupled to the plurality of product
to the first chip-sequence Signal g(t) and multipath inter              devices, respectively. The plurality of integrators integrate a
ference results. The number of interferers is due to the                plurality of products from the plurality of product devices
number of parallel codes, number of Simultaneous users, etc.       65   during the period of a chip-Sequence Signal. The comparator,
   Further, any multipath Signals can be generated by each of           which is coupled to the plurality of integrators, Selects a
the multilevel pulse amplitude modulation signals, which                largest value from the plurality of integrators. The chip
         Case 6:20-cv-00587-ADA Document 1-1 Filed 06/29/20 Page 9 of 13


                                                     US 6,671,307 B2
                               3                                                                    4
Sequence decoder decodes the largest value from a respec                receiver means and the comparator means. The chip-decoder
tive integrator of the plurality of integrators into N bits of          means is coupled between the comparator means and the
data or interleaved data, depending on the originating Source           deinterleaver means.
at the transmitter.                                                       The FEC-decoder means is coupled to the deinterleaver
   Additional objects and advantages of the invention are Set           means. The FEC-encoder means encodes with an FEC code,
forth in part in the description which follows, and in part are         the data as FEC data. FEC data, as used herein, are the
obvious from the description, or may be learned by practice             encoded data from any data Source which are at the output
                                                                        of the FEC-encoder means.
of the invention. The objects and advantages of the invention             The interleaver means interleaves the FEC data as inter
also may be realized and attained by means of the instru                leaved data. The memory means stores N bits of interleaved
mentalities and combinations particularly pointed out in the            data as Stored data. AS used herein, Stored data are the data
appended claims.                                                        stored in the memory means. N is the number of bits in a
         BRIEF DESCRIPTION OF THE DRAWINGS                              particular Symbol.
                                                                           The chip-encoder means Selects a chip-Sequence Signal,
   The accompanying drawings, which are incorporated in            15   based on the N bits of stored data, from one of 2Y chip
and constitute a part of the Specification, illustrate preferred        Sequence Signals Stored in the chip-encoder means. The
embodiments of the invention, and together with the                     Selected chip-Sequence Signal is an output chip-Sequence
description Serve to explain the principles of the invention.           signal. In a preferred system, the 2' chip-sequence signals
   FIG. 1 illustrates a prior art approach for transmitting data        are orthogonal and each chip-sequence signal has 2 chips.
at a high rate in a CDMA system;                                        Alternatively, 2/2 orthogonal chip-sequence signals can be
                                                                        Selected and each chip-Sequence Signal can be sent as a
   FIG. 2 illustrates a prior art approach for receiving data at        positive or negative Signal, creating bi-Orthogonal Signaling.
a high rate in a CDMA system;                                              The transmitter means translates the output chip-Sequence
   FIG. 3 is a block diagram of a transmitter for increasing            Signal to a carrier frequency and transmits the output chip
processing gain in a high data rate System for Orthogonal               Sequence Signal at the carrier frequency as a radio wave over
                                                                   25
BPSK,                                                                   a communications channel, as a binary phase-shift-keyed
  FIG. 4 is a block diagram of a transmitter for increasing             (BPSK) or as a quaternary phase-shift-keyed (QPSK)
processing gain in a high data rate System for bi-Orthogonal            Spread-spectrum Signal.
BPSK,                                                                      The receiver means translates the spread-spectrum Signal
  FIG. 5 is a block diagram of a transmitter for increasing             received to a processing frequency. Because of the ease of
processing gain in a high data rate System for Orthogonal               digital processing, a preferred procedure is to translate, or
QPSK,                                                                   down convert, the received spread-spectrum Signal to base
  FIG. 6 is a block diagram of a transmitter for increasing             band.
processing gain in a high data rate System for bi-Orthogonal              The Spread-spectrum means, for acquisition, multiplies
QPSK,                                                              35   the received spread-spectrum Signal by a plurality of
  FIG. 7 is a block diagram of a receiver for increasing                “header chip-Sequence Signals. Each header chip-Sequence
processing gain in a high data rate System for BPSK, and                Signal has an identical chip Sequence. Each header chip
  FIG. 8 is a block diagram of a receiver for increasing                Sequence signal has a different delay from the other header
processing gain in a high data rate System for QPSK.                    chip-Sequence Signals. The preferred delay is one-half chip
                                                                   40   duration, although one chip duration is also workable. This
           DETAILED DESCRIPTION OF THE                                  accomplishes acquisition, by multiplying the received
             PREFERRED EMBODIMENTS                                      Spread-spectrum Signal by an identical chip-Sequence Signal,
                                                                        with different delays. The output of each multiplier is added
   Reference now is made in detail to the present preferred             forming a correlation, and the correlator with the largest
embodiments of the invention, examples of which are illus          45   output is selected. This approach permits the same 2'
trated in the accompanying drawings, wherein like reference             correlators used for demodulation to be used for acquisition
numerals indicate like elements throughout the Several                  by changing the multiplying Signals. A matched filter,
views.                                                                  however, could be used for acquisition, but using a matched
   The invention disclosed in this patent is a novel approach           filter would increase hardware. Using a matched filter as a
to increasing data rate over a spread-spectrum System. The         50   Separate circuit for acquisition, which would be in addition
claimed invention may be manufactured, in whole or in part,             to the embodiment disclosed herein, is well know in the art.
as a digital signal processor (DSP), as an application specific           After acquisition, the Spread-spectrum means changes
integrated circuit (ASIC), from a general purpose processor,            from multiplying by an identical "header chip-Sequence
from discrete and/or analog electronic components, or as a              signal to multiplying by the 2 different chip-sequence
combination of one or more of the DSP, ASIC, general               55   signals of the plurality of 2 chip-sequence signals.
purpose processor and discrete and/or analog components.                Accordingly, after acquisition, the received spread-spectrum
   The present invention broadly includes FEC means, inter              Signal is multiplied by each of the chip-Sequence signals in
leaver means, memory means, chip-encoder means, trans                   the plurality of chip-Sequence Signals, with each chip
mitter means, receiver means, spread-spectrum means, com                Sequence Signal in the plurality of chip-Sequence signals
parator means, chip-decoder means, deinterleaver means,            60   having a different chip Sequence from other chip-Sequence
and FEC-decoder means. The interleaver means is coupled                 Signals from the plurality of chip-Sequence Signals. The
between the FEC-encoder means and the memory means.                     outputs of each multiplier is added So that each multiplier
The chip-encoder means is coupled between the memory                    adder is a correlator.
means and the transmitter means. The transmitter means is                 The comparator means Selects the largest value at the
coupled to the communications channel.                             65   output of the spread-spectrum means at each Symbol time T.
  The receiver means is coupled to the communications                     The decoder means 36 decodes the largest value from the
channel. The spread-spectrum means is coupled between the               comparator means as an N-bit Sequence or Series of N-bits.
      Case 6:20-cv-00587-ADA Document 1-1 Filed 06/29/20 Page 10 of 13


                                                  US 6,671,307 B2
                                   S                                                             6
  The deinterleaver means deinterleaves the series of bits            N=4 for orthogonal coding
from chip-decoder means to deinterleaved data, and the                N=2 for bi-orthogonal coding
FEC-decoder means decodes the deinterleaved data as esti              In the exemplary arrangement shown in FIGS. 3-6, the
mated data.                                                         improvement to the transmitter includes, by way of example,
  The data, d(t), are FEC encoded and interleaved, and         5    a forward-error-correction (FEC) encoder 11, interleaver 12,
Successive N bits are Stored. Each N bit Sequence is con            and memory 13. In FIGS. 3 and 4, a chip-sequence encoder
sidered a symbol. For each N bits, one of 2 orthogonal              14 is employed for selecting one of 2 chip-sequence
sequences is selected. Each sequence has 2 chips/symbol.            signals. The transmitter section, in FIGS. 3 and 4, includes
Each Sequence is then amplitude modulation (AM) modu                a product device 15, a Signal Source 16, and an antenna 17.
lated. Thus the following Signal is Sent:                           Additional amplifiers and filters may be employed in the
                                                                    transmitter Section, as is well known in the art. The inter
      k(t)cos (Dot i=1,2,..., 2^                                    leaver 12 is coupled between the FEC encoder 11 and the
                                                                    memory 13. The chip-Sequence encoder 14 is coupled
      O                                                             between the memory 13 and the product device 15. The
                                                               15
                                                                    Signal Source 16 is coupled to the product device 15, and the
      k;(t)cos(ei+h(t)sincet                                        antenna 17 is coupled to the product device 15.
                                                                      The FEC encoder 11, of FIGS. 3-6, encodes the data with
                      2N                                            an FEC code. A convolutional encoder, concatenated coder
      i = 1, 2, ... , 2.
                                                                    comprising a convolutional and a Reed Solomon (RS)
                      2N                                            encoder, or other error-correcting codes can be used. The
      j = 1, 2, ... , 2.                                            output of the FEC encoder 11 is denoted herein as FEC data.
                                                                       The interleaver 12 interleaves the FEC data, using a bit
                                                                    interleaver algorithm as is well known in the art. The output
  Alternatively, bi-Orthogonal signaling may be used by             of the interleaver 12 is denoted herein as interleaved data.
Sending                                                               The memory 13 stores N bits of data. The data may come
      p;(t)cos (bot
                                                               25   from the interleaver 12, and from other Sources, Such as
                                                                    Signaling and other overhead data into the memory 13. The
                                                                    data stored in the memory 13 is denoted herein as stored
                                                                    data. The number N represents the number of bits per
                                                                    Symbol. The Symbols are used or represented for a particular
                                                                    chip-Sequence at the chip-Sequence encoder 14.
                                                                       Referring to FIGS. 3 and 4, the chip-sequence encoder 14
      O
                                                                    uses N bits of Stored data for Selecting a particular chip
                                                                    Sequence Signal from a plurality of chip-Sequence Signals.
                                                                    The plurality of chip-Sequence Signals, in a preferred
                      2N                                       35   embodiment, includes 2 orthogonal chip-sequence signals.
      i = 1, 2         4.                                           The 2 chip-sequence signals are stored in the chip
                      2N                                            Sequence encoder 14. In response to the N bits of data Stored
          = 1, 2
                       4
                                                                    each symbol time T, one of the 2 signals is outputted from
                                                                    the chip-Sequence encoder 14. The output of the chip
                                                               40   Sequence encoder 14 is denoted herein as an output chip
where each waveform is orthogonal or bi-Orthogonal to the           Sequence signal. In FIG. 4, the output of the chip-Sequence
others. In the receiver, 2 correlators are used. If                 encoder 14 is multiplied by gate 115 with a plus or minus
bi-orthogonal coding were used, then 2'' correlators are            one, to generate a bi-Orthogonal BPSK Signal.
required.                                                              Referring to FIGS. 5 and 6, the chip-sequence encoders
  The relevant formulas are:                                   45   214, 314 uses 2/2 bits of stored data for selecting a
                                                                    particular chip-Sequence Signal from a plurality of chip
      Processing Gain (PG)=2' chips/symbol                          Sequence Signals. The plurality of chip-Sequence Signals, in
                                                                    a preferred embodiment, includes 2/2 bi-orthogonal chip
                                                                    sequence signals. The 2/2 chip-sequence signals are stored
                                                               50   in chip-Sequence encoderS 214, 314. In response to the N
                                                                    bits of data stored each symbol time T, one of the 2/2
                                                                    Signals is outputted from the chip-Sequence encoderS 214,
                                                                    314. The output of the chip-sequence encoder 214 is denoted
  Where f is frequency (bandwidth) of bits, f is frequency          herein as a quadrature-phase output chip-Sequence Signal,
(bandwidth) of chips, and f is frequency (bandwidth) of        55   and the output from the chip-Sequence encoder 314 is
symbols.                                                            denoted herein as an in-phase chip-Sequence Signal. The
  The number of correlators, or matched filters, needed are:        Signal Source 16 generates an in-phase carrier Signal, and
  2/N for orthogonal coding                                         phase shifter 416 generates the quadrature-phase carrier
  2/2N for bi-orthogonal coding                                     Signal, as is well known in the art.
  For example:                                                 60      In FIG. 6, the outputs of the chip-Sequence encoderS 214,
                                                                    314 are multiplied by multiplier devices 216, 316,
      f=100 Mb/s                                                    respectively, by the quadrature-phase carrier Signal and the
                                                                    in-phase carrier Signal, and by gates 217, 317, respectively,
and PG=16                                                           with a plus or minus one, to generate a bi-Orthogonal QPSK
  Then 16=2' and N=4                                           65   Signal.
  f=f/N=25 MHz                                                         The transmitter Section translates the output chip
  and f=400 MHz                                                     Sequence signal to a carrier frequency, and transmits, as a
       Case 6:20-cv-00587-ADA Document 1-1 Filed 06/29/20 Page 11 of 13


                                                      US 6,671,307 B2
                              7                                                                        8
radio wave, the output chip-Sequence signal at the carrier                  The comparator 35 selects a largest value from the plu
frequency over a communications channel. The transmitted                 rality of integrators 31, 32, 33, and for the quadrature-phase
Signal is a spread-spectrum Signal.                                      embodiment, of FIG. 8, also from the plurality of integrators
   At the transmitter section in FIGS. 3 and 4, the signal               31, 32,33, 231, 232,233. When the largest value is selected
Source 16 generates the Signal for translating the output                by the comparator 35, a control Signal is Sent to the chip
chip-Sequence Signal to the particular carrier frequency, and            Sequence signal-generator and controller 27, as to which of
the product device 15 multiplies the output chip-Sequence                the particular paths from the plurality of product devices 21,
Signal to the carrier frequency. The resulting product is the            22, 23 and the respective plurality of integrators 31, 32, 33
Spread-spectrum signal which is radiated by the antenna 17.              has the largest value. The chip-Sequence-signal generator
For FIGS. 3 and 4 the product device 15 and signal source           1O   and controller 27 locks onto the timing of the Selected Signal
16 are shown for an in-phase carrier.                                    path.
   At the transmitter section in FIGS. 5 and 6, the signal                  Alternatively, a separate matched filter receiver could be
Source 16 generates the Signal for translating the output
chip-Sequence Signal to the particular carrier frequency, and            used to detect the header and achieve Synchronization.
the product devices 216, 316 multiplies the output chip                     When the chip-Sequence-signal generator and controller
Sequence Signal to the carrier frequency. The phase-shift           15   27 are locked into the timing, the chip-Sequence-signal
device 416 generates the quadrature component from the                   generator and controller 27 generates a plurality of chip
Signal Source 16. The resulting product is the spread                    Sequence Signals, with each chip-Sequence Signal different
spectrum signal which is radiated by the antenna 17. Note                from the other chip-Sequence Signals in the plurality of
that in FIGS. 5 and 6, a set of quadrature carriers, cos (not            chip-sequence signals and each being one of the 2', or 2/2,
and Sin (Dot, are generated in place of a simple in-phase                possible transmitted Signals. Thus, each chip-Sequence Sig
carrier, of FIGS. 3 and 4.                                               nal from the chip-Sequence-signal generator and controller
   FIG. 7 shows how the basic receiver circuit, shown in                 27 is different from the other chip-Sequence Signals in the
FIG. 2, is modified by the addition of a sequence detector               plurality of chip-Sequence Signals, by having a different chip
that detects a symbol header. This decoder could be a simple             Sequence from other chip-Sequence signals. The plurality of
matched filter which operates on the symbols.                       25   chip-Sequence Signals are fed to the plurality of product
   At the receiver, the receiver Section translates the Spread           devices 21, 22, 23, in time synchronization with the received
Spectrum Signal to a processing frequency. The receiver                  Spread-spectrum Signal, Since acquisition has been achieved.
Section has an antenna 24 which is coupled to the commu                     Acquisition is achieved by transmitting a prescribed num
nications channel, and a Signal Source 26. The Signal Source             ber of chips to form the header. For example, if the desired
26 generates a signal which translates the received spread               Signal-to-noise ratio (SNR) at the correlator output for a
Spectrum Signal by the mixer or product device 25, to the                single sequence were 20 dB, and the SNR of a chip were -10
processing frequency. In practice, as shown in FIG. 8, two
quadrature terms are obtained by multiplying by coS (Dot and             dB, then a Sequence of 1000 chips is adequate. In this case,
sin ()ot and using standard receiver circuits. FIG. 8 illustrates        assuming a chip rate of 4 Megachips/Second, the acquisition
an in-phase device 25 and a quadrature-phase device 225,                 time TA=(1000/4) microseconds=250 microseconds.
coupled to a signal Source 26 for coS (Dot and a signal Source      35      After acquisition, the plurality of product devices 21, 22,
226 for Sin (pot. Alternatively, a Single Signal Source and a            23, the chip-Sequence-signal generator and controller 27,
phase shifter could be use to generate the coS (Dot and Sin (Dot         and plurality of integrators 31, 32, 33 serve to demodulate
Signals.                                                                 which chip-Sequence Signal is embedded in the received
   In FIG. 7, the plurality of product devices 21, 22, 23 are            Spread-spectrum Signal. The Strongest Signal path from the
coupled to the product device 25. The plurality of product          40   plurality of integrators 31, 32, 33 is selected by comparator
devices 21, 22, 23 operates in cooperation with the chip                 35 as the detected Signal. Upon detecting a particular chip
Sequence-signal generator and controller 27. For acquisition,            Sequence Signal from a particular path, the Selected chip
a "header chip-Sequence Signal is generated by the chip                  sequence signal is decoded to N bits by chip decoder 36. The
Sequence-signal generator and controller 27. The header                  de-interleaver 37 deinterleaves the interleaved N bits and the
chip-Sequence signal is generated as a plurality of header          45   FEC decoder decodes the deinterleaved data. An estimate of
chip-Sequence Signals, with each chip-Sequence Signal in the             data is output from the FEC decoder 38.
plurality of header chip-Sequence Signals having a delay of                 To ensure timing accuracy, the System could Sample two
one-half chip or one chip delay with respect to each other               or more times per chip. For data rates between 64 kb/s and
chip-Sequence signal in the plurality of header chip                     2 Mb/s, technology permits Sampling at four times the chip
Sequence Signals. Thus, each of the header chip-Sequence            50   rate. However, at data rates of 100 Mb/s and a chip rate of
Signals in the plurality of header chip-Sequence Signals has             400 Mchips/S, one or two Samples per chip appears to be the
an identical chip Sequence as the first chip-Sequence Signal,            technological limit today.
but with a different delay. The plurality of product devices                FIG. 8 shows that quadrature detection is actually
21, 22, 23 multiplies the received spread-spectrum Signal by             employed.
the plurality of header chip-Sequence Signals, each with a          55      The present invention also includes a spread-spectrum
respective, different delay. At the output of the plurality of           method improvement for Sending data over a communica
product devices 21, 22, 23, the plurality of integrators 31,             tions channel, comprising the Steps of Storing, at a
32, 33 integrates, respectively, a plurality of products from            transmitter, N bits of interleaved data as stored data, with N
the plurality of product devices 21, 22, 23. The products are            a number of bits in a Symbol, and Selecting, at the transmitter
integrated for a period of a header-chip-Sequence Signal.           60   in response to he N bits of Stored data, a chip-Sequence
   The quadrature detection embodiment of FIG.8 operates                 Signal from a plurality of chip-Sequence Signals, as an output
functionally equivalent to the in-phase embodiment                       chip-Sequence Signal. The method then comprises the Steps
described for FIG. 7, with the addition of quadrature-phase              of transmitting the output chip-Sequence Signal as a radio
products devices 221, 222, 223 and quadrature-phase inte                 wave, at a carrier frequency, over the communications
grators 231, 232, 233. A set of a product device 21 and an          65   channel, as a spread-spectrum Signal and, translating, at a
integrator 31, comprise a correlator, as is well known in the            receiver, the Spread-spectrum Signal to a processing fre
art.                                                                     quency as a received spread-spectrum Signal. For
      Case 6:20-cv-00587-ADA Document 1-1 Filed 06/29/20 Page 12 of 13


                                                     US 6,671,307 B2
                              9                                                                      10
acquisition, the received spread-spectrum Signal is                         radio wave, at a carrier frequency, over Said commu
multiplied, at the processing frequency, by a header chip                   nications channel, as a spread-spectrum Signal.
Sequence Signal from the plurality of chip-Sequence Signals,             3. An improvement to a spread-spectrum transmitter for
with each chip-Sequence Signal having an identical chip                Sending data over a communications channel, comprising:
Sequence as the header chip-Sequence Signal, but with each               a memory for Storing N bits of data as Stored data, with
chip-Sequence Signal having a delay of one-half or one chip,                N a number of bits in a symbol;
with each chip-Sequence Signal from the plurality of chip
Sequence Signals having a different delay from other chip                a chip-Sequence encoder, coupled to Said memory, for
Sequence Signals. After acquisition, the received spread                    Selecting, responsive to the N bits of Stored data, a
Spectrum Signal is multiplied by the plurality of chip                      chip-Sequence Signal from a plurality of chip-Sequence
                                                                  1O
Sequence Signals, with each chip-Sequence Signal from the                   Signals Stored in Said chip-Sequence encoder, as an
plurality of 2 chip-sequence signals having a different chip                Output chip-Sequence Signal; and
Sequence from other chip-Sequence Signals in the plurality of            a transmitter Section, coupled to Said chip-Sequence
chip-Sequence Signals, respectively. A plurality of products                encoder, for transmitting the output chip-Sequence Sig
from the plurality of product devices are integrated during a               nal as a radio wave, at a carrier frequency, over Said
period of a chip-Sequence signal, and a largest value is          15
                                                                            communications channel, as a spread-spectrum Signal.
Selected from the plurality of integrators. The largest value            4. A spread-spectrum method improvement for Sending
from a respective integrator of the plurality of integrators is        data over a communications channel, comprising the Steps
decoded into N bits of interleaved data.                               of:
  The invention preferably uses orthogonal or bi-Orthogonal              Storing, at a transmitter, N bits of interleaved data as
Signaling to increase the processing gain. The result is a                  stored data, with N a number of bits in a symbol;
binary AM signal (BPSK) or a QPSK signal and, therefore,                 Selecting, at Said transmitter in response to the N bits of
the waveform is not degraded by amplifier nonlinearities.                   Stored data, a chip-Sequence Signal from a plurality of
Further, since only one waveform is sent and RAKE is                         2 chip-sequence signals, as an output chip-sequence
employed in the receiver, multipath can be used to enhance                  Signal; and
performance.                                                      25
   It will be apparent to those skilled in the art that various          transmitting, at Said transmitter, the output chip-Sequence
modifications can be made to the technique to acquire                       Signal as a radio wave, at a carrier frequency, over Said
synchronization in high data rate CDMA systems of the                       communications channel, as a spread-spectrum Signal.
instant invention without departing from the Scope or Spirit             5. A spread-spectrum receiver for receiving data in a
of the invention, and it is intended that the present invention        Spread-spectrum Signal from a communications channel,
cover modifications and variations of the technique to                 comprising:
acquire Synchronization in high data rate CDMA Systems                   a receiver Section, coupled to Said communications
provided they come within the Scope of the appended claims                  channel, for translating the spread-spectrum Signal to a
and their equivalents.                                                      processing frequency as a received spread-spectrum
  I claim:                                                        35        Signal;
  1. A spread-spectrum transmitter for Sending data over a               a plurality of product devices, coupled to Said receiver
communications channel, comprising:                                         Section, for multiplying, at the processing frequency,
  a forward-error-correction (FEC) encoder for encoding,                    for acquisition, the received spread-spectrum signal by
     with an FEC code, the data as FEC data;                                a header chip-Sequence Signal with each chip-Sequence
                                                                  40        Signal having an identical chip Sequence as the header
  an interleaver, coupled to Said FEC encoder, for inter
    leaving the FEC data as interleaved data;                               chip-Sequence Signal, each chip-Sequence Signal hav
  a memory, coupled to Said interleaver, for Storing N bits                 ing a delay of one-half or one chip, relative to one
     of interleaved data as stored data, with N a number of                 another and having a different delay from other chip
    bits in a symbol;                                                       Sequence signals,
                                                                  45
  a chip-Sequence encoder, coupled to Said memory, for                   Said plurality of product devices for multiplying, after
    Selecting, responsive to the N bits of Stored data, a                   acquisition, the received spread-spectrum signal by the
     chip-sequence signal from 2 chip-sequence signals                       plurality of 2 chip-sequence signals, with each chip
     Stored in Said chip-Sequence encoder, as an output                      sequence signal from the plurality of 2 chip-sequence
     chip-Sequence Signal of Said chip-Sequence encoder;          50
                                                                             Signals having a different chip Sequence from other
     and                                                                     chip-sequence signals in the plurality of 2 chip
  a transmitter Section, coupled to Said chip-Sequence                     Sequence signals, respectively;
     encoder, for transmitting the output chip-Sequence Sig              a plurality of integrators coupled to Said plurality of
     nal as a radio wave, at a carrier frequency, over Said                product devices, respectively, for integrating a plurality
     communications channel, as a spread-spectrum Signal.         55
                                                                           of products from the plurality of product devices during
  2. An improvement to a spread-spectrum transmitter for                     a period of a chip-sequence signal thereby forming 2
Sending data over a communications channel, comprising:                      correlators,
  memory means for Storing N bits of data as Stored data,                a comparator, coupled to Said plurality of integrators, for
     with N a number of bits in a symbol;                                   Selecting a largest value from the plurality of integra
  chip-encoder means, coupled to Said memory means, for           60         tors,
     Selecting, responsive to the N bits of Stored data, a               a chip-Sequence decoder, coupled to Said comparator, for
     chip-sequence signal from a plurality of 2 chip                        decoding the largest value from a respective integrator
     Sequence Signals Stored in Said chip-Sequence encoder,                 of said plurality of integrators, into N bits of interleaved
     as an output chip-Sequence Signal of Said chip-encoder                  data;
     means, and                                                   65     a deinterleaver, coupled to Said chip-Sequence decoder,
  a transmitter Section, coupled to Said chip-encoder means,               for deinterleaving a Series of interleaved bits from Said
     for transmitting the output chip-Sequence Signal as a                 chip-Sequence decoder, as deinterleaved data; and
      Case 6:20-cv-00587-ADA Document 1-1 Filed 06/29/20 Page 13 of 13


                                                    US 6,671,307 B2
                               11                                                                  12
   a FEC decoder, coupled to said deinterleaver, for FEC                   plurality of chip-Sequence Signals having a different
      decoding the deinterleaved data as estimated data.                   delay from other chip-Sequence Signals, Said plurality
   6. An improvement to a spread-spectrum receiver for                     of product devices for multiplying, after acquisition,
receiving data in a spread-spectrum Signal from a commu                    the received spread-spectrum Signal by the plurality of
nications channel, comprising:                                             chip-Sequence Signals, with each chip-Sequence Signal
   a receiver Section, coupled to Said communications                      from the plurality of chip-Sequence Signals having a
      channel, for translating the Spread-spectrum Signal to a             different chip Sequence from other chip-Sequence Sig
      processing frequency as a received spread-spectrum                   nals in the plurality of chip-Sequence Signals, respec
      Signal;                                                              tively;
   Spread-spectrum means, coupled to Said receiver Section,             a plurality of integrators coupled to Said plurality of
      for processing, at the processing frequency, for                     product devices, respectively, for integrating a plurality
      acquisition, the received spread-spectrum Signal by a                of products from the plurality of product devices during
      header chip-Sequence Signal from the plurality of chip               a period of a chip-Sequence signal;
      Sequence Signals, with each chip-Sequence Signal of the    15     a comparator, coupled to Said plurality of integrators, for
      plurality of chip-Sequence Signals Set for having an
      identical chip Sequence as the header chip-Sequence                  Selecting a largest value from the plurality of integra
      Signal, each chip-Sequence signal having a delay of                  tors, and
      one-half or one chip, with each chip-Sequence Signal              a chip-Sequence decoder, coupled to Said comparator, for
      from the plurality of chip-Sequence Signals having a                 decoding the largest value from a respective integrator
      different delay from other chip-Sequence Signals, Said               of said plurality of integrators, into N bits of interleaved
      Spread-spectrum means for processing, after                          data.
      acquisition, the received spread-spectrum Signal by the           8. A spread-spectrum method improvement for receiving
      plurality of chip-Sequence Signals with each chip               data in a Spread-spectrum Signal from a communications
      Sequence Signal from the plurality of chip-Sequence             channel, comprising the Steps of:
                                                                 25
      Signals having a different chip Sequence from other               translating, at a receiver, the spread-spectrum Signal to a
      chip-Sequence Signals in the plurality of chip-Sequence              processing frequency as a received spread-spectrum
      Signals, respectively;                                               Signal;
   integrator means coupled to Said spread-spectrum means,              multiplying, at the processing frequency, for acquisition,
      for integrating a plurality of output Signals from Said              the received spread-spectrum signal by a header chip
      Spread-spectrum means during a period of a chip                      Sequence Signal from the plurality of chip-Sequence
      Sequence signal;                                                     Signals, with each chip-Sequence Signal of the plurality
   comparator means, coupled to said integrator means, for                 of 2 chip-sequence signals set for having an identical
      Selecting a largest value from Said integrator means,                chip Sequence as the header chip-Sequence signal, each
     and                                                         35        chip-Sequence Signal having a delay of at most one
  chip-decoder means, coupled to Said comparator means,                    chip, with each chip-Sequence signal from the plurality
    for decoding the largest value from Said integrator                    of chip-Sequence Signals having a different delay from
     means into N bits of estimated data.                                  other chip-Sequence Signals,
   7. An improvement to a spread-spectrum receiver for                  multiplying, after acquisition, the received spread
receiving data in a spread-spectrum Signal from a commu          40        Spectrum Signal by the plurality of chip-Sequence
nications channel, comprising:                                             Signals, with each chip-Sequence Signal from the plu
   a receiver Section, coupled to Said communications                      rality of chip-Sequence Signals having a different chip
      channel, for translating the Spread-spectrum Signal to a             Sequence from other chip-Sequence Signals in the plu
      processing frequency as a received spread-spectrum                   rality of chip-Sequence Signals, respectively;
      Signal;                                                    45     integrating a plurality of products from the plurality of
   a plurality of product devices, coupled to Said receiver                product devices during a period of a chip-Sequence
      Section, for multiplying, at the processing frequency,               Signal;
      for acquisition, the received spread-spectrum Signal by           Selecting a largest value from the plurality of integrators,
      a header chip-Sequence Signal from the plurality of                  and
                                                                 50
      chip-Sequence Signals, with each chip-Sequence Signal             decoding the largest value from a respective integrator of
      of the plurality of chip-Sequence Signals Set having an             said plurality of integrators into N bits of interleaved
      identical chip Sequence as the header chip-Sequence                  data.
      Signal, each chip-Sequence signal having a delay of at
      most one chip, with each chip-Sequence Signal from the
